Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000432
                                                      16-SEP-2016
                                                      10:34 AM



                          SCAD-16-0000432


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  OFFICE OF DISCIPLINARY COUNSEL,

                            Petitioner,

                                vs.


                        KENDALL C.S. WONG,

                            Respondent.



                        ORIGINAL PROCEEDING

                         (ODC 09-011-8743)


                                ORDER

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Pursuant to Rule 2.19 of the Rules of the Supreme Court


of the State of Hawai'i (RSCH), and upon due consideration of the

entire record in this matter, this court hereby concludes that


Respondent Kendall C.S. Wong is presently in the course of a


disciplinary proceeding both before this court, pursuant to the


August 5, 2016 order entered by this court in response to the 


May 27, 2016 petition filed with this court by the Office of


Disciplinary Counsel on behalf of the Disciplinary Board of the


Supreme Court of the State of Hawai'i, as well as before the

Disciplinary Board through the remand by the Board of his

disciplinary matter for further review.       We further conclude


that, based upon a review of the entire record in this matter,


Respondent Wong, by his own statements to the Board, has


established he is presently incapacitated due to a physical


infirmity that prevents him from fulfilling his obligations in


the disciplinary matter and from practicing law.       See Docket


3:64, 71, 79, 171, 181, 183, 189.       Therefore, 


          IT IS HEREBY ORDERED that Respondent Kendall C.S. Wong


is hereby transferred immediately to inactive status, on the


grounds of the aforementioned disability, for an indefinite


period of time.    Respondent Wong is cautioned he may not resume


the practice of law until reinstated by order of this court.


          IT IS FURTHER ORDERED that Respondent Wong may remedy


this suspension by filing an application for reinstatement,


pursuant to RSCH Rule 2.19(f).


          IT IS FINALLY ORDERED that the Disciplinary Board shall


publicize notice of Respondent Wong’s suspension as required by


RSCH Rules 2.19(d) and 2.19(e).


          DATED:   Honolulu, Hawai'i, September 16, 2016.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna 


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson



                                   2